Citation Nr: 0604321	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 29, 
2001 for the grant of a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Pittsburgh, 
Pennsylvania that, in pertinent part, granted a TDIU rating, 
effective October 29, 2001; the veteran appealed for an 
earlier effective date.  


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO granted a 60 
percent rating for right lumbar sciatic syndrome, effective 
April 4, 1998.  The veteran was notified of this decision by 
a letter dated on October 9, 1998.

2.  On October 22, 1998, the RO received the veteran's claim 
for a TDIU rating.

3.  An August 2002 rating decision granted a 10 percent 
rating for residuals of a fracture of the right scapula, 
effective September 17, 2001, raising the veteran's combined 
service-connected disability rating to 70 percent for the 
first time.

4.  A February 2003 RO decision granted entitlement to a TDIU 
rating, effective October 29, 2001.

5.  At the time of a September 17, 2001 VA examination, the 
veteran's service-connected right shoulder disability was 
shown to have increased to a level which, in combination with 
his service-connected low back disability, rendered him 
individually unemployable due to service-connected 
disabilities alone.  



CONCLUSION OF LAW

The criteria for an earlier effective date of September 17, 
2001, but no earlier, for an award of a TDIU rating have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Moreover, the veteran first raised his claim of entitlement 
to an earlier effective date by his March 2003 Notice of 
Disagreement.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  The Board is bound by 
this opinion. 38 U.S.C.A. § 7104(c) (West 2002).  

In this case, in an April 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for a TDIU rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, 
including those pertaining to earlier effective dates, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

Private medical records from the veteran's period of active 
service reflect that the veteran was injured in a one-car 
motor vehicle accident in August 1968.  His injuries included 
a fracture of the right scapula and a chest injury with 
pericarditis.

A March 1971 rating decision granted service connection and a 
0 percent rating for residuals of a fracture of the right 
scapula.

In February 1991, the veteran filed a claim for disability 
insurance.  He said he became totally disabled on October 3, 
1990 from his job as a letter carrier, and that his disabling 
conditions were sciatic syndrome and heart disease.  In an 
attached attending physician's statement, a private 
physician, F. W. Elliott, MD, indicated that the veteran's 
primary diagnosis was right sciatic syndrome and he also had 
ischemic heart disease.  He said the veteran first consulted 
him in February 1991.  He opined that the veteran was 
continuously totally disabled from October 3, 1990 to the 
present.  In an attached employer's statement, the veteran's 
supervisor at the U.S. Postal Service stated that the veteran 
stopped working entirely on October 3, 1990, and his injury 
or disease was not covered under Workers' Compensation.

By a letter dated in March 1991, a private psychologist, J. 
W. Addis, Ph.D., indicated that the veteran was unable to 
work due to major depression as a sequela to his severe 
health problems.  He said the veteran was bothered by acute 
chest pain and was very weak.

By a letter dated in late March 1991, Dr. Elliott noted that 
he examined the veteran in February and March 1991.  He 
stated that the veteran had a history of low back pain with 
right leg pain and weakness subsequent to a fall at work in 
September 1990.  He opined that this condition was caused or 
aggravated by employment as a postal carrier and his 
herniated disc lesion rendered him disabled from working at 
his occupational role.  He opined that the condition was 
permanent.

At a July 1991 VA psychiatric examination, the veteran 
complained of severe back pain, numbness in his legs, chest 
pains, hearing loss, and depression.  The Axis I diagnosis 
was adjustment disorder with anxiety and depression.  The 
Axis III diagnosis was severe - chronic pain.

At a February 1995 orthopedic VA examination, the veteran 
complained of periodic paralysis of the right leg, pain and 
burning in the low back, chest pain, and right shoulder pain.  
On examination, the veteran had some stiffness and limitation 
of motion of the right shoulder.  The examiner opined that 
the veteran was certainly disabled because of his back and 
his right leg radiculopathy, and was totally disabled at that 
time and was likely to remain so in the future.  He opined 
that the veteran's current symptoms were definitely related 
to his 1969 injury, and that he had an exacerbation of his 
problem while working for the postal service.

In a September 1997 decision, the Board granted service 
connection for a back disability and for residuals of 
myocardial contusion.  The Board denied service connection 
for coronary artery disease.  

In a March 1998 rating decision, the RO effectuated the 
Board's decision, and granted service connection for right 
lumbar sciatic syndrome, rated 20 percent from August 21, 
1990, and for myocardial contusion, rated 10 percent 
disabling from September 17, 1969.  The RO denied service 
connection for coronary artery disease.

The veteran's spine was examined at a VA examination 
performed on April 4, 1998.  The examiner did not comment 
upon the effects of the veteran's service-connected back 
disability on his ability to work.  Based on the findings 
shown at this examination, in an October 1998 rating 
decision, the RO granted a 60 percent rating for right lumbar 
sciatic syndrome, effective April 4, 1998.

On October 22, 1998, the RO received the veteran's formal 
claim for a TDIU rating.   He reported that he worked as a 
letter carrier for the U.S. Postal Service from 1970 to 1990.  
He stated that he last worked full-time in October 1990, and 
had been too disabled to work since then.  He related that he 
had been on disability retirement since 1991.

In December 1998, the RO mailed a Request for Employment 
Information in Connection with Claim for Disability Benefits 
(VA Form 21-4192) to the veteran's former employer, the U.S. 
Postal Service.  The former employer did not respond.

A May 2000 cardiology consultation note reflects that the 
veteran reported that he was working as a carpenter, 
remodeling houses.

In March 2001, the Board remanded the veteran's claim for 
entitlement to a TDIU rating for a VA examination with a 
medical opinion as to the effects of service-connected 
disabilities on his employability.

The veteran underwent a VA orthopedic examination on 
September 17, 2001.  He complained of daily right shoulder 
pain.  On examination, active range of motion of the right 
shoulder was 160 degrees, as compared with 170 degrees on the 
left.  Forward flexion was 170 degrees bilaterally, external 
rotation was 90 degrees bilaterally, and internal rotation 
was 90 degrees bilaterally.  There was tenderness on internal 
rotation of the right shoulder, but not on the left.  Motor 
strength of the right upper extremity was 4/5 on internal 
rotation, and 4+/5 on external rotation.  Motor strength was 
full on the left.  The pertinent diagnoses were right 
shoulder strain and history of scapula fracture.  On 
orthopedic examination on October 29, 2001, the examiner 
diagnosed history of scapula fracture with retained foreign 
body of the right shoulder, with chronic right shoulder 
strain.  She noted that on examination, the veteran grimaced 
with tenderness on all range of motion of the shoulder as 
well as the lumbosacral spine.

At a September 17, 2001 cardiac examination, the veteran 
reported that he formerly worked for the postal service and 
retired in 1991 because of backache.  An examination was 
performed that day and on October 29, 2001.  The examiner 
indicated that the veteran's myocardial contusion healed 
without detectable changes since a 1990 electrocardiogram was 
normal.  The examiner opined that the veteran developed 
coronary artery disease between 1990 and 1997, based on a 
review of his medical records.  He stated, "I do believe 
that he has significant anginal symptoms and his coronary 
arterial disease in combination with his back and shoulder 
problems do render him unable to gain significant full-time 
employment at this time.  It does not appear likely, however, 
that his myocardial contusion has played a significant role 
in his coronary artery disease or his present cardiac 
symptoms."

In an August 2002 rating decision, the RO granted a 10 
percent rating for residuals of a fracture of the right 
scapula, effective September 17, 2001.  

By a statement dated in August 2002, the veteran said he had 
not worked since 1990.  He contended that what he said to the 
[VA] doctor and what the doctor wrote in his medical record 
were not the same.

In a February 2003 decision, the Board granted a TDIU rating.  
As a basis for the decision, the Board noted that a VA doctor 
determined in 2001 that the veteran was unemployable due to a 
combination of his  service-connected low back and right 
shoulder disabilities and his non-service-connected coronary 
artery disease.  The Board found that these two service-
connected disabilities were "...just as much shown to prevent 
him from securing and following substantially gainful 
employment as his severe coronary artery disease, which is 
not service connected."

In a February 2003 rating decision, the RO granted a TDIU 
rating, effective October 29, 2001.

Analysis

The veteran contends that his TDIU rating should be effective 
from the date VA received his claim for a TDIU rating in 
October 1998.

A total disability rating for compensation based on 
individual unemployability (a TDIU rating) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  
Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  In 
determining whether the veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 4.19 (2005).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400(o) (2005); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-
98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim. 38 C.F.R. § 3.155(c) 
(2005).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157 (2005).  The date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2005).

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001.

The veteran was not service-connected for a back disability, 
his most disabling service-connected disability, until August 
21, 1990.  Service connection was granted for this disability 
in a March 1998 rating decision.  A 60 percent rating was 
subsequently assigned for this disability effective on April 
4, 1998.  The veteran's formal claim for a TDIU rating was 
received on October 22, 1998.  In the instant case, there was 
no informal or formal claim for a TDIU rating until the claim 
filed on October 22, 1998.

The Board notes that the medical evidence is conflicting as 
to why the veteran is unemployable.  Some of the records show 
that it is due to non-service-connected conditions such as 
coronary artery disease and depression, some of the records 
show that it is due to a work-related injury in 1990, and 
some of the records show that it is due to the service-
connected back and right shoulder disabilities in combination 
with his other non-service-connected disabilities.  In its 
February 2003 decision, the Board found that the veteran's 
service-connected back and right shoulder disabilities 
together had an equivalent level of responsibility as his 
non-service-connected severe coronary artery disease for 
rendering him unable to work, based on a medical opinion in 
an October 29, 2001 VA examination report.

The Board notes that the veteran's combined service-connected 
disability rating was 60 percent from April 4, 1998 until 
September 17, 2001, when he was granted a 10 percent rating 
for residuals of a fracture of the right scapula.  At that 
point, his combined disability rating became 70 percent, and 
he became eligible for consideration of a TDIU rating on a 
schedular basis.  38 C.F.R. §§ 4.16(a), 4.25 (2005).  Hence, 
prior to September 17, 2001, he did not meet the schedular 
criteria for a TDIU rating under 38 C.F.R. § 4.16(a), since 
he had multiple service-connected disabilities but did not 
have a combined 70 percent service-connected disability 
rating.

The Board concludes that at a September 17, 2001 VA 
orthopedic examination, the veteran's right shoulder 
disability was medically shown to have increased to a level 
which, for the first time, in combination with his service-
connected low back disability, rendered him unemployable 
without consideration of non-service-connected conditions.  
Hence, an earlier effective date of September 17, 2001 is 
warranted for the grant of a TDIU rating.  38 C.F.R. 
§§ 3.400, 4.16(a) (2005).

An effective date prior to September 17, 2001 is not 
warranted for a TDIU rating as the veteran did not meet the 
schedular criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  The Board does not have the authority to assign 
an extraschedular TDIU rating in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular TDIU rating prior to 
September 17, 2001.  38 C.F.R. § 4.16(b) (2005).  The 
preponderance of the evidence does not show that the veteran 
was unemployable due solely to service-connected disabilities 
prior to September 17, 2001.  



ORDER

An earlier effective date of September 17, 2001 for a TDIU 
rating is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


